Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/24/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-4, 8-11, 13 and 15-20 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Gujar et al. (US 6,498,601 B1, hereinafter “Gujar”) in view of Chambers et al. (US 2005/0134578 A1, hereinafter “Chambers”).  
As to claims 1 and 16, Gujar (Fig. 1) discloses a handheld computing device (100), comprising: 
a touch screen (103; Col. 3 lines 26-36);
a housing (108) supporting the touch screen (103), the housing having a plurality of side surfaces (112, 114; Col. 3 lines 21-24); 
a plurality of force sensors (Fig. 3 element 302, 306), including one or more force sensors located along each of at least two different side surfaces (Col. 5 lines 35-44); and 
a processor (Col. 3 lines 56-64)) communicatively coupled to the plurality of force sensors and the touch screen (Col. 5 lines 44-55, since it is the processor of the handheld device, it should be communicatively coupled to the pressure sensors and the touch screen), the processor configured for 
detecting a force exceeding a threshold from one or more of the force sensors located along each of the two different side surfaces at least partially overlapping in time (Col. 49-52), 
initiating a presentation of a menu of device functions in response to the detection of the force exceeding the threshold (Fig. 5a; Col. 6 lines 59-63, initiating the  presentation of caps mode and punctuation mode), the presentation of the menu of device functions occurring at a location on the touch screen accessible to a thumb of a hand grasping the handheld computing device (Fig. 1 element 104; Col. 4 lines 48-59, Col. 5 lines 35-55, And, it is clear from the figure that the input area 104 is accessible to the thumb of the hand grasping the handheld device.). 
Gujar does not explicitly disclose after the menu of device function is displayed, upon detecting a rotational input signal generated by one or more touches over the menu of device functions on at least a portion of a virtual wheel on the touch screen, incrementally bringing into view a modified menu of device functions. 
However, Chambers (Fig. 9) teaches after the menu of device function is presented, upon detecting a rotational input signal (112) generated by one or more touches over the menu of device functions on at least a portion of a virtual wheel (111) on the touch screen (Para. 0029, the music files are below the semi-transparent virtual wheel 111), incrementally bringing into view a modified menu of device functions (Para. 0029-0030, surfing through the music files). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chambers to include a rotational input method in the device disclosed by Gujar. The motivation would have been to provide status indicator to interact with a content set or other element on a graphical user interface (Chambers; Para. 0029). 
The above rejection also stands for the similar corresponding method of claims 8 and 19. 

As to claims 2 and 17, Gujar (Fig. 5a) discloses the menu of device functions including a plurality of icons (504, alphabets), each icon associated with a particular operation (“different alphabets”), the processor further configured for determining a touch input over a particular icon, and initiating the operation associated with the particular icon based on the determined touch input (Col. 3 lines 25-35, inputting text). 
The above rejection also stands for the similar corresponding method of claims 9 and 20. 

As to claims 3 and 18, Chambers (Fig. 9) teaches the handheld computing device of claim 1, the processor further configured for determining a predetermined amount of rotational motion of an object across the virtual wheel (112), and bringing into the view the modified menu of device functions based on the predetermined amount of rotational motion (Para. 0029).
The above rejection also stands for the similar corresponding method of claim 10. 

As to claims 4, Gujar does not disclose the handheld computing device of claim 1, the processor further configured for incrementally bringing into view the modified menu of device functions when the rotational input signal is determined to be a flip command signal.
However, Chambers (Fig. 9) teaches the handheld computing device of claim 1, the processor further configured for incrementally bringing into view the modified menu of device functions when the rotational input signal is determined to be a flip command signal (112; Para. 0029, drag command is interpreted to read on flip command). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Chambers to add a drag command in the device disclosed by Gujar.  The motivation would have been to provide drag function (Chambers; Para. 0029). 
 The above rejection also stands for the similar corresponding method of claim 11. 

As to claim 13, 	Gujar discloses the method of claim 8, the method further comprising detecting the force exceeding the threshold in a lower region of at least one of the side surfaces (Fig. 3; Col. 5 lines 48-53, squeezing towards the lower region). 

As to claim 15, Gujar discloses the method of claim 8, further comprising performing a squeeze operation based on the detected force exceeding the threshold (Fig. 3; Col. 5 lines 48-53).

Claims 5 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gujar and Chambers as applied to claim 1 above, and further in view of Handley et al. (US 6,792,398 B1, hereinafter “Handley”).

As to claim 5, Gujar does not disclose the handheld computing device of claim 1, further comprising a haptics mechanism for generating haptic feedback when the detected force exceeds the threshold.
However, Handley teaches further comprising a haptics mechanism for generating haptic feedback when the detected force exceeds the threshold (Fig. 1 element 16; Col. 51 lines 4-30).
It would have been obvious to one of ordinary skill in the art, at the time of invention, to improve the base device of Gujar/Chambers. Handley, as discussed above, discloses a haptic system that is applicable to the base device of Gujar/Chambers. The combination would have merely yielded predictable results. 
The above rejection also stands for the similar corresponding method of claim 12. 

Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gujar and Chambers as applied to claim 1 above, and further in view of Wakamatsu et al. (US 6,725,064 B1, hereinafter "Wakamatsu").

As to claim 6, Gujar does not explicitly disclose the handheld computing device of claim 1, the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region.
Wakamatsu teaches the side surfaces having upper and lower regions, a majority of the plurality of force sensors located in the lower region (Fig. 1 element 41, 42). 
It would have been obvious to one of ordinary skill in the art, at the time of invention, to include the sensors in the lower portion of Gujar/Chambers device as shown in Wakamatsu. The motivation would have been to have input surfaces on the lower surface. 

Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.

Visoenik (US 2002/0169017 A1) also suggests a virtual wheel (Fig. 3 element 10; Para. 0048). 
Beaulieu et al. (US 2004/0166930 A1) also discloses a virtual wheel (Fig. 4B-4C).
King (US 2005/0229103 A1) discloses initiating a menu function through a squeeze gesture (Fig 2; Para. 0060). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625